DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the drawing filed on 07/09/2020 has been entered.
The amendment to the specification filed on 11/27/2020 has NOT been entered (see “Specification Objection”).

Remarks
Claims 1 and 3-12 are amended.
Claims 13-16 are withdrawn from further consideration.
Claims 1-16 are pending.


Status of Objections
All previous drawing objections are withdrawn as necessitated by amendment.
All previous claim objections are withdrawn as necessitated by amendment.


Status of Rejections
All previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn as necessitated by amendment.
Rejections drawn to claims 3-4 and 10 under 35 U.S.C. 102 are withdrawn as necessitated by amendment.
Rejection drawn to claim 6 under 35 U.S.C. 103 is withdrawn as necessitated by amendment.
All other rejections from the previous office action are maintained.


Specification Objection
The amendment to the specification filed on 11/27/2020 has NOT been entered because of the informality (The amendment introduces new matter) in that regarding the amendment to the specification, which has not been in compliance with 37 C.F.R. 1.121 (also see MPEP 608.04).  
The added material which is not supported by the original disclosure is as follows: The amended specification recites “FIG. 3b displays how the current density generated in a device which includes the insulating mesoporous scaffold (200) according to the present disclosure is on average higher than that of a conventional planar device. Likewise, FIG. 3c shows that including the insulating mesoporous scaffold (200) according to the present disclosure significantly increases the open-circuit voltage of the device, when is compared to a conventional planar device. Lastly, FIG. 3d shows how the mesoporous scaffold (200), which is part of the architecture disclosed herein, has no significant effect on the fill factor of the device. The features depicted in FIG. 3 implicate a greater electric power generation” in lines 1 through 15 of page 12, which is not supported by the originally presented specification or claims.  The 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 6, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 3 recites “wherein the insulating mesoporous scaffold comprises metal oxides and metal carbonates”, which is not supported by the specification or previously presented claims.  Applicant’s specification and original claims do not support “comprises metal oxides and metal carbonates” (both together).  Appropriate correction is required.
	Claim 4 recites “wherein the insulating mesoporous scaffold comprises ZrO2, A1203, CaCO3, ZrO2, A1203, CaCO3 and combinations thereof”, which is not supported by the 
	Claim 6 recites “wherein the hole transport layer is doped with a metal comprising copper, lithium, and silver”, which is not supported by the specification or previously presented claims.  Applicant’s specification and original claims do not support “a metal comprising copper, lithium, and silver” (all together).  Appropriate correction is required.
	Claim 10 recites “wherein the electron transport layer comprises PC60BM, PC70BM, TiO2, SnO2 and ZnO”, which is not supported by the specification or previously presented claims.  Applicant’s specification and original claims do not support “comprises PC60BM, PC70BM, TiO2, SnO2 and ZnO” (all together).  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snaith et al. (US 2015/0122314).
Regarding claim 1, Snaith teaches an optoelectronic device (corresponding to the claimed “A p-i-n optoelectronic device” feature) (Figure 1; abstract) comprising: 
a hole transporting material (corresponding to the claimed “a hole transport layer” feature) (Figure 1; [0038], [0145]-[0149], [0151]); 
a photoactive layer (Figure 1; [0044], [0181]) comprising:
a mesoporous dielectric scaffold material arranged on the hole transporting material, where the dielectric material is an electrical insulator (corresponding to the claimed “an insulating mesoporous scaffold arranged on the hole transport layer” feature) (Figure 1; [0034]-[0037], [0048]-[0050]); 
a perovskite semiconductor material arranged on the scaffold material (corresponding to the claimed “a photoactive layer with perovskite structure arranged on the insulating mesoporous scaffold” feature) (Figure 1; [0034], [0044], [0059]); and
an n-type semiconductor compact layer arranged on the perovskite semiconductor layer, where the n-type semiconductor is an electron transporting material (corresponding to the claimed “an electron transport layer arranged on the photoactive layer” feature) (Figure 1; [0038], [0200]); wherein: 
the perovskite semiconductor material is disposed in the pores and coated on the mesoporous dielectric scaffold material such that the perovskite semiconductor material contacts the hole transporting material through the scaffold material (corresponding to the claimed “the photoactive layer infiltrates the insulating mesoporous scaffold in such a way that it contacts the hole transportation layer through the insulating mesoporous scaffold” feature) (Figure 1; [0044]-[0045], [0173], [0182]), and where
the hole transporting material can be p-type, the perovskite semiconductor material can be intrinsic, and the compact layer is n-type, and so the optoelectronic device 

Regarding claim 2, Snaith teaches the invention as discussed above in claim 1. It is noted that claim 2 is a product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Regarding claim 5, Snaith teaches the invention as discussed above in claim 1. The hole transporting material can be any suitable p-type hole-transporting material, including an inorganic hole transporter material, such as Cu2O or CuO ([0147], [0151]).

Regarding claim 8, Snaith teaches the invention as discussed above in claim 1. The hole transporting material is preferably spiro-OMeTAD (Figure 1; [0149]).

Regarding claim 9, Snaith teaches the invention as discussed above in claim 8, including that the hole transporting material is preferably spiro-OMeTAD (Figure 1; [0149]).

Regarding claim 11, Snaith teaches the invention as discussed above in claim 1. The perovskite semiconductor material has an ABX3 structure, where A is a cation that can be methylammonium, B is a cation that is a divalent metal ion such as Pb or Sn, and X is an anion that is a halogen ion such as Br, I, or Cl ([0075], [0396] including Tables).

Regarding claim 12, Snaith teaches the invention as discussed above in claim 11, including that the perovskite semiconductor material has the ABX3 structure, where A is the cation that can be methylammonium, B is the cation that is a divalent metal ion such as Pb or Sn, and X is the anion that is a halogen ion such as Br, I, or Cl ([0075], [0396] including Tables).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0122314) as applied to claim 1 above, and further in view of Kim et al. (“High-Performance and Environmentally Stable Planar Heterojunction Perovskite Solar Cells Based on a Solution-Processed Copper-Doped Nickel Oxide Hole-Transporting Layer”, 2014).
Regarding claim 7, Snaith teaches the invention as discussed above in claim 1. Snaith teaches that the hole transporting material can be any suitable p-type hole-transporting material, including an organic material, such as spiro-OMeTAD, or an inorganic hole transporter material, such as Cu2O or CuO ([0147], [0149], [0151]). However, Snaith does not explicitly teach that the hole transporting material is NiOx, or NiOx doped with copper, lithium, or silver, as claimed.
Kim teaches similar perovskite solar cells that include a hole-transporting layer (HTL) (P695/C1/¶2-3). Kim teaches that traditionally, HTLs using organic polymers or small molecules, such as spiro-OMeTAD, have been used (P695/C1/¶3). However, Kim shifts to looking at p-type inorganic HTL materials (P695/C1/¶3), and specifically teaches the use of copper (Cu)-doped NiOx (Cu:NiO-x) HTL materials (corresponding to the claimed “wherein the hole transportation layer is NiOx, or NiOx doped with copper, lithium, or silver” feature) (P695/C2/¶4). The Cu:NiOx HTL material used in perovskite solar cells shows impressive PCEs, decent environmental stability, good energy level matching with the perovskite layer, and ease of incorporation of the Cu dopant into the NiOx for improved electrical conductivity and favorable perovskite crystallization (P695/C2/¶4-P696/C1/¶1, P700/C1/¶1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the hole transporting material of Snaith out of Cu:NiOx as taught by Kim, as the  Cu:NiOx HTL material used in perovskite solar cells shows x for improved electrical conductivity and favorable perovskite crystallization. Further, Kim teaches that Cu:NiOx is a suitable and advantageous alternative to organic polymers, such as spiro-OMeTAD, which is one of the materials that can be used by Snaith. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.


Response to Arguments
	Applicant's arguments filed on 07/09/2020 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that “Snaith fails to anticipate an optoelectronic device having a p-i-n structure as claimed herein” in the claim 1 in P13-P14, is not persuasive.
	Snaith anticipates a p-i-n structure (the hole transporting material (p) - the perovskite semiconductor material (i) - the compact layer (n)) (see the rejection of claim 1 and Fig. 1).  Examiner’s Note: In the product claims, even though the product in a prior art is produced or fabricated by a different process steps from the claimed invention, determination of patentability In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

	Regarding claim 1, Applicant’s argument regarding that “Snaith fails to anticipate a photoactive layer with perovskite structure arranged on the insulating mesoporous scaffold, which infiltrates said scaffold in such a way that it contacts the hole transport layer” in the claim 1 in P14-P15, is not persuasive.
	Snaith anticipates a photoactive layer with perovskite structure arranged on the insulating mesoporous scaffold, which infiltrates said scaffold in such a way that it contacts the hole transport layer (see the rejection of claim 1 and Fig. 1).  Examiner’s Note: In the product claims, even though the product in a prior art is produced or fabricated by a different process steps from the claimed invention, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

	Regarding “Request for Rejoinder”, Applicant’s request for rejoinder of the withdrawn claims is improper.
	Since all the claims directed to the elected invention are NOT in condition for allowance, the propriety of the previous restriction requirement should NOT be reconsidered at this time (see MPEP 821.04; Examiner’s Note: In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726